Exhibit 10.16(1)

 

Specialists On Call, Inc.

 

1768 Business Center Drive, Suite 100
Reston, VA 20190

 

October 23, 2020

 

R. Jason Hallock, MD

 

Re: Contemplated Option Waiver

 

Dear Jason,

 

Specialists On Call, Inc. (the “Company”) has entered into an Agreement and Plan
of Merger (the “Merger Agreement”) with Healthcare Merger Corp. (“Parent”) and
certain other parties, pursuant to which the Company will, subject to
satisfaction of certain conditions, become a wholly owned subsidiary of Parent
(the “Transaction”). The Merger Agreement is attached to this agreement as
Exhibit A. The terms of the Merger Agreement are incorporated into the terms
hereof and capitalized terms used in this agreement but not defined in this
agreement have the meanings provided in the Merger Agreement.

 

1. Contemplated Company Option. You are receiving this contemplated option
waiver (this “Agreement”) because the Company previously communicated its intent
to grant you an option to purchase shares of the Company’s common stock (the
“Ungranted Option”). In light of the Transaction, the Company is unable to grant
you the Ungranted Option as intended. However, provided that you sign and return
this Agreement, you will be eligible to receive, in lieu of the Ungranted
Option, (a) a cash payment equal to $260,906 (which corresponds to the estimated
spread value of the Ungranted Option, to the extent it would have been vested as
of the Closing Date had it been granted as intended, and less applicable taxes
required to be withheld), paid on or as soon as practicable after the Closing
Date (the “Option Payment”), and (b) subject to the approval of the Board of
Directors of Parent following the Closing, an award of time-based vesting and
performance-based vesting restricted stock units substantially in the amounts
set forth on Schedule I hereto.

 

2. Withholding. The Company may withhold from the Option Payment such federal,
state or local taxes as are required to be withheld pursuant to any applicable
law or regulation, or pursuant to your customary payroll elections. You
understand and acknowledge that the Company has not provided any advice
regarding any tax liability resulting from the Option Payment and that you have
been advised to consult with your personal tax advisor or legal counsel.

 



 

 

 

3. Release. In exchange for the Option Payment, which constitutes good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, you, on your own behalf and on behalf of your affiliates and their
respective heirs, successors and assigns (collectively, the “Contemplated Option
Releasers”), hereby irrevocably waive, acquit, remise, discharge and forever
release Parent, the Company and the Surviving Entity and each of their
respective officers, managers, members, partners, employees, attorneys,
affiliates and other representatives and any predecessor or successor to any of
them (collectively, the “Releasees”) from and against any and all liabilities,
obligations, actions, claims, demands, judgments, losses, damages, costs,
expenses, taxes, penalties and interest (including without limitation any
related to Section 409A of the Internal Revenue Code) of any kind or nature
whatsoever arising on or prior to the Closing (including, but not limited to,
those in respect of equity or equity-based awards (including the Ungranted
Option) and those related to the management, ownership or operation of the
Company), in each case whether absolute or contingent, liquidated or
unliquidated, known or unknown, matured or unmatured or determined or
undeterminable, and whether arising under any law, contract, agreement,
arrangement, commitment, undertaking or understanding, whether written or oral
or otherwise at law or in equity, and you covenant, on behalf of yourself and
each other Contemplated Option Releaser, that no Contemplated Option Releaser
shall seek to recover any amounts in connection therewith or thereunder from the
Releasees. Notwithstanding the immediately preceding sentence, the waiver,
release and discharge contained in this Section 3 shall not apply to: (a) claims
arising under this Agreement or any other agreement entered into between you and
a Releasee on the date of the Closing (or that becomes effective as of the date
of the Closing) pursuant to the terms of the Merger Agreement; (b) rights in
your capacity as an employee of the Company to accrued but unpaid wages,
salaries or other cash compensation arising in the ordinary course of business
of the Company and unreimbursed claims under employee health and welfare plans;
and (c) claims that cannot be released or waived under applicable law. Each of
the Releasees shall be deemed to be an express third-party beneficiary of the
terms and conditions of this Section 3. You, on behalf of yourself and each
other Contemplated Option Releaser, (x) acknowledge, represent, and warrant that
you have had adequate disclosure of all facts necessary to make a knowing
release of all matters released hereunder; and (y) hereby waive and relinquish
any rights and benefits that may exist under any statute or common law principle
of any jurisdiction relating to the preservation of unknown claims, including
California Civil Code Section 1542 (and any laws which are similar, comparable
or equivalent to such law), which provides:



 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

4. Confidentiality. You hereby agree that all confidential and non-public
information concerning Parent, the Company and the Surviving Entity any of their
respective affiliates, or any of their respective businesses, operations, assets
or liabilities obtained by you before or after the date hereof (including these
terms and the transactions contemplated by this Agreement) shall not be
disclosed by you to any third party; provided, however, that (a) you may
disclose such information or terms if compelled to do so by applicable law
(provided that you, to the extent legally permitted, promptly notify the Company
in advance of disclosing such information, disclose only that portion of such
information which you are advised by counsel in writing is required to be so
disclosed, and use reasonable best efforts to obtain an appropriate protective
order or other reasonable assurance that confidential treatment will be accorded
such information); (b) you may disclose such information to a court or
arbitrator of competent jurisdiction in connection with any dispute or
proceeding relating to this Agreement or any of the transactions contemplated
hereby; (c) you may disclose such information or terms to the extent they become
generally available to the public other than by virtue of a breach of this
provision by you; and (d) you may disclose such information or terms to your
professional advisers, in each case, who: (i) need to know such information; and
(ii) agree to keep it confidential and are subject to confidentiality
obligations no less restrictive than those contained in this Section 4;
provided, further, that you shall be responsible for any breach of this Section
4 by any of the foregoing persons as if such person were a party hereto).
Notwithstanding the above, pursuant to the Defend Trade Secrets Act of 2016, you
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (x) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (y) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 



2

 

 

5. Representations. You hereby acknowledge that you have been advised to consult
with legal counsel. You represent and warrant that: (a) you have the full power
and authority to execute this Agreement and to bind yourself thereto; (b) this
Agreement has been duly and validly executed and delivered by you, constitutes a
valid and binding obligation and agreement of you, and is enforceable against
you in accordance with its terms, except as enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (c) the execution, delivery and
performance of this Agreement by you does not and will not violate or conflict
with any law, rule, regulation, order, judgment or decree applicable to you or
material contract to which you are a party or by which you or your properties
are bound; and (d) that Parent, the Company and the Surviving Entity are express
third party beneficiaries hereof.



 

6. Specific Performance. The parties hereto acknowledge that Parent, the Company
and the Surviving Entity will be irreparably harmed and that there will be no
adequate remedy at law for a violation of any of your covenants or agreements
set forth herein. Therefore, it is agreed that, in addition to any other
remedies that may be available to Parent, the Company and the Surviving Entity
upon any such violation of these this Agreement, Parent, the Company and the
Surviving Entity shall have the right to enforce such covenants and agreements
by specific performance, injunctive relief or by any other means available to
Parent, the Company and the Surviving Entity at law or in equity and you hereby
waive any requirement for the security or posting of any bond in connection with
such enforcement.

 

7. Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

8. Counterparts. This Agreement may be executed in counterparts (including via
facsimile, DocuSign or .pdf file). A signed copy of this Agreement delivered by
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

9. Governing Law; Exclusive Jurisdiction; Waiver of Jury Trial. Sections 11.7
and 11.8 of the Merger Agreement shall apply as if fully set forth herein.

 

10. No Third-Party Beneficiary. Nothing expressed or referred to in this
Agreement will be construed to give you or any other Contemplated Option
Releaser any legal or equitable right, remedy, or claim under or with respect to
the Merger Agreement or any provision of the Merger Agreement. Notwithstanding
anything to the contrary herein, Parent, the Company and the Surviving Entity
are express third party beneficiaries hereof.

 

11. Contingent on Closing. The effectiveness of this Agreement is contingent on
the occurrence of the Closing, and this Agreement shall be null and void ab
initio in the event the Closing does not occur.

 

[Signature Page Follows]

 



3

 

 

At your earliest convenience, please review the terms below and please indicate
your acceptance and agreement by signing this Agreement in the space below and
returning this Contemplated Option Waiver signature page.

 

  Specialists on Call, Inc.

 

  By: /s/ Paul Ricci     Paul Ricci, Executive Chairman

 

Agreed to and Accepted by:

 

Signed: /s/ Robert Jason Hallock, MD   Date: 10/27/2020   R. Jason Hallock, MD  
   



 

Signature Page to Contemplated Option Waiver

 

 

 



 

 